Citation Nr: 1013986	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  02-16 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected disabilities. 

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic right knee strain.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office located 
in Muskogee, Oklahoma.

In a March 2002 rating determination, the RO denied service 
connection for residuals of a right knee injury, sleep apnea, 
and residuals of rib trauma to the left side.  The RO also 
denied increased evaluations for low back pain with 
degenerative changes and right mandibular nerve damage.  The 
RO increased the Veteran's disability evaluation for his 
cervical spine disorder from noncompensable to 20 percent.  
The Veteran perfected his appeal with regard to each of these 
issues.  

In June 2003, the Veteran appeared before Veterans Law Judge 
(VLJ) D. Singleton at a Travel Board hearing held at the RO.  
A transcript of the hearing is of record.  

In January 2004, the Board granted service connection for 
residuals of a right knee injury and remanded all other 
issues for further development.  

In a July 2005 rating determination, the RO, in conjunction 
with the January 2004 Board decision, granted service 
connection for chronic right knee strain and assigned a 10 
percent disability evaluation.  Thereafter, the Veteran 
perfected an appeal as to this initially-assigned rating.  

In a November 2006 rating determination, the RO denied 
service connection for PTSD; an anxiety disorder; and a left 
shoulder disorder.  The Veteran perfected each of these 
issues for appeal purposes.  

In November 2007, the Veteran appeared at a Travel Board 
hearing before Acting VLJ T. Catino at the RO.  A transcript 
of the hearing is of record.  

In a May 2008 decision, the Board granted service connection 
for residuals of a rib injury and for an anxiety disorder 
secondary to service-connected disabilities.  The Board 
denied service connection for a left shoulder disorder and 
PTSD.  Per the Veteran's request to withdraw, the Board 
dismissed the issues of entitlement to increased evaluations 
for the service-connected residuals of a cervical injury with 
degenerative changes; service-connected low back pain with 
degenerative changes; and service-connected residuals of a 
mandibular nerve damage.  In addition, the Board remanded the 
issues of entitlement to an initial rating greater than 
10 percent for the service-connected chronic right knee 
strain and entitlement to service connection for sleep apnea.  

The Veteran appealed the May 2008 decision to the United 
States Court Appeals for Veterans Claims (Court).  In a July 
2009 Motion for Joint Remand, the parties acknowledged that 
the issues of service connection for sleep apnea and an 
increased rating for the right knee disorder were not before 
the Court as the Board had not yet rendered a final decision 
on those claims.  Also, the parties indicated that the claims 
for increased ratings (for the service-connected cervical 
spine, low back, and right mandibular disabilities), which 
were dismissed by the Board (pursuant to the Veteran's desire 
to withdraw these issues from appellate review) were 
abandoned.  As to the May 2008 denial of service connection 
for PTSD, the Veteran agreed that that claim was also now 
abandoned.  As to the issue of entitlement to service 
connection for a left shoulder disorder, the parties 
requested that the matter be remanded to the Board for 
further development. 

In March 2010, the Court, granted the Motion for Joint Remand 
and remanded the issue of entitlement to service connection 
for a left shoulder disorder to the Board for compliance with 
the Joint Motion.  As noted in the Court's Order, the 
remaining issues were dismissed.  

The issues of entitlement to service connection for a left 
shoulder disorder and for sleep apnea as well as the claim 
for an initial increased rating for the service-connected 
right knee disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In the Joint Motion for Remand, the parties indicated that 
the Board did not properly discuss the Veteran's lay 
statements with respect to his left shoulder and did not 
address the matter of whether obtaining a medical nexus 
opinion was warranted given the Veteran's statements.  The 
parties observed that the Court had held that the threshold 
for finding a link between current disability and service was 
low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The parties further noted that the Veteran had indicated that 
his left shoulder disorder began bothering him after the 
injury to his low back in 1986 but he stated that he had not 
sought treatment for such symptoms until 2005.  The parties 
also indicated that the Board acknowledged that the Veteran 
was noted to have shoulder pain at the time of a May 1989 VA 
examination report.  The parties further observed that the 
Veteran was competent to report such symptoms.  

As acknowledged in the May 2008 decision, service treatment 
records are negative for complaints of, treatment for, or 
findings of a left shoulder disability.  The initial history 
of a shoulder problem is found in a May 1989 VA examination 
record, which reports the Veteran's history of shoulder pain 
from overuse.  The record does not specify which shoulder the 
pain affected or whether the pain was bilateral and provides 
no finding as to the etiology of the pain.  Then, in June 
2005, the treatment records report the initial history of a 
left shoulder disorder, which, per the Veteran, had its onset 
in June 2005 for "no apparent reason."  See January 2006 
McBride Clinic record.  See also June 2005 Oklahoma City 
Clinic X-ray record (indicating that images showed no 
abnormality).  Subsequent medical records reflect findings of 
a left shoulder disability variously diagnosed as arthritis, 
impingement, arthrosis, tendonitis, and status post 
decompression of the distal clavicle excision.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted above, 
the threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.  Here, the Veteran has 
not been afforded a VA examination of his left shoulder.  
Based on the Veteran's competent complaints, the Board 
concludes that a VA examination to determine the nature and 
etiology of any current left shoulder disorder that the 
Veteran may have (including its relationship, if any, to 
service) is warranted.  

With regard to the claims for service connection for sleep 
apnea and for an increased rating for the service-connected 
chronic right knee strain, the Board notes that, in May 2008, 
the Board remanded these issues for further evidentiary 
development.  Specifically, the Board asked that the Veteran 
be afforded a VA examination of his right knee and that 
records of additional right knee and sleep apnea treatment 
that he might have received be obtained and associated with 
the claims folder.  The Board asked that the agency of 
original jurisdiction (AOJ) then readjudicate these claims 
and issue a supplemental statement of the case (SSOC) if any 
portion of those issues were denied.  

Although the Veteran was afforded the requested examination 
and additional relevant treatment records were obtained, the 
AOJ did not readjudicate the issues as was required in the 
Board remand.  A remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In Stegall, the Court held that 
"where . . . the remand orders of the Board . . . are not 
complied with, the Board itself errs in failing to insure 
compliance."  Id.  As the Board's requests were not complied 
with, there is no other alternative but to remand this 
matter.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current left shoulder 
disorder that he may have.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and 
review should be noted in the report.  
The examiner should render an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any left shoulder 
disability diagnosed on examination had 
its clinical onset in service or is 
otherwise related to active duty.  
Rationale should be provided for the 
requested opinion.  

2.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for sleep apnea (on a 
direct basis and as secondary to 
service-connected disability) and for a 
left shoulder disability as well as the 
claim for an increased rating for the 
service-connected chronic right knee 
strain.  If the benefits sought on appeal 
remain denied, the Veteran and his 
attorney should be provided an SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



			
       Theresa M. Catino                                                 
Deborah W. Singleton
	       Acting Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


